PER CURIAM.
The order entered by the Public Employees Relations Commission (PERC) on August 19, 1980, required the City of St. Pe-tersburg to cease and desist from failing to take a ratification vote on the collective bargaining agreement arrived at between the City and the International Brotherhood of Firemen and Oilers, Local No. 1220. Because of the peculiar factual circumstances concerning inclusion of Article X, section 4, we construe the order as not precluding the chief executive officer of the City from making recommendations to the City as to its inclusion in the agreement.
We reject all other contentions of the parties and we affirm the order as construed.
SCHEB, C. J., and GRIMES and DAN-AHY, JJ., concur.